IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00345-CR

MARVIN EUGENE GATES, JR.,
                                                            Appellant
v.

BOBBY LUMPKIN, DIRECTOR OF TDCJ-ID,
                                                            Appellee



                           United States District Court
                            Western District of Texas


                           MEMORANDUM OPINION


      On December 20, 2021, Marvin Eugene Gates Jr., filed a pro se “Writ of

Supersedeas” in this Court, complaining about the dismissal of his application for writ of

habeas corpus filed in the United States District Court for the Western District of Texas

and seeking to proceed with an appeal. See 28 U.S.C. § 2254. We lack jurisdiction over

any aspect of federal habeas-corpus proceedings. See 28 U.S.C. § 2254(a) (stating that

“[t]he [U.S.] Supreme Court, a Justice thereof, a circuit judge, or a district court shall

entertain an application for a writ of habeas corpus [o]n behalf of a person in custody
pursuant to the judgment of a State court only on the ground that he is in custody in

violation of the Constitution or laws or treaties of the United States.”); see also Slagle v.

State, No. 02-16-00097-CR, 2016 Tex. App. LEXIS 4468, at *2 (Tex. App.—Fort Worth Apr.

28, 2016, no pet.) (mem. op.) (per curiam); In re Commitment of Goodwin, No. 01-14-00734-

CV, 2014 Tex. App. LEXIS 11915, at **1-2 (Tex. App.—Houston [1st Dist.] Oct. 30, 2014,

no pet.) (mem. op.). We therefore dismiss this proceeding. See TEX. R. APP. P. 43.2(f).

       Gates may file a motion for rehearing with this Court within fifteen (15) days after

the opinion and judgment are rendered. See TEX. R. APP. P. 49.1. If Gates desires to have

the decision of this Court reviewed by filing a petition for discretionary review, that

petition must be filed with the Court of Criminal Appeals within thirty (30) days after

either this Court’s judgment was rendered or the day the last timely motion for rehearing

was overruled by this Court. See id. at R. 68.2(a).




                                                  STEVE SMITH
                                                  Justice

Before Chief Justice Gray
       Justice Johnson, and
       Justice Smith
Dismissed
Opinion delivered and filed December 22, 2021
Do not publish
[CR25]




Gates v. Lumpkin                                                                       Page 2